Exhibit 10.1

 

Execution Version



 



ADDENDUM XXI

TO

SPRINT PCS MANAGEMENT AGREEMENT

 

Manager:Shenandoah Personal Communications, LLC    Service Area:Altoona, PA BTA
#12

 

Beckley, WV BTA #35

Bluefield, WV BTA #48

Charleston, WV BTA #73

Charlottesville, VA BTA #75

Clarksburg—Elkins, WV #82

 

Cumberland, MD BTA #100

Danville, VA BTA #104

Fairmont, WV BTA #137

Fredericksburg, VA (portions of Spotsylvania Co., VA only) BTA #156

Hagerstown, MD-Chambersburg, PA-Martinsburg, WV BTA #179

Harrisburg, PA BTA #181

Harrisonburg, VA BTA #183

Huntington, WV--Ashland, KY BTA #197

Kingsport, TN – Johnson City, TN – Bristol, TN-VA (Lee Co., VA; Wise Co., VA;
Norton City, VA; Dickenson Co., VA; Russell Co., VA only) BTA #229

Lancaster, PA BTA #240

Lexington, KY (Menifee Co., KY; Morgan Co., KY; Powell Co., KY; Wolfe Co., KY;
Magoffin Co., KY; Estill Co., KY; Lee Co., KY; Breathitt Co., KY; Jackson Co.,
KY; Owsley Co., KY; Leslie Co., KY; Perry Co., KY; Knott Co., KY only) BTA #252

Logan, WV BTA #259

Lynchburg, VA BTA #266

Martinsville, VA BTA #284

Middlesboro – Harlan, KY (Harlan Co., KY; Letcher Co., KY only) BTA #295

Morgantown, WV BTA #306

Parkersburg, WV BTA #342

Portsmouth, OH BTA #359

Richmond, VA (Louisa Co., VA; portions of Goochland Co., VA; Cumberland Co., VA;
Powhatan Co., VA; Amelia Co., VA; Prince Edward Co., VA; Nottoway Co., VA;
Charlotte Co.; VA; Lunenburg Co., VA; portions of Brunswick Co., VA; and
portions of Mecklenburg Co., VA only) BTA #374

Roanoke, VA BTA #376

Staunton--Waynesboro, VA BTA #430

 



 

 

 

Washington, DC (Jefferson Co., WV; Rappahannock Co., VA, and Culpeper Co., VA
only) BTA#461

Williamson, WV-Pikeville, KY BTA #474

Winchester, VA BTA #479

York-Hanover, PA BTA #483

 

This Addendum XXI, dated as of February 1, 2018, contains certain additional and
supplemental terms and provisions to that certain Sprint PCS Management
Agreement and the Sprint PCS Services Agreement, each entered into as of
November 5, 1999, by the same parties as this Addendum (or their predecessors in
interest). The Management Agreement and the Services Agreement were previously
amended by Addenda I-XX (as so amended, the “Management Agreement” and the
“Services Agreement,” respectively). The terms and provisions of this Addendum
control, supersede and amend any conflicting terms and provisions contained in
the Management Agreement and the Services Agreement. Except for express
modifications made in this Addendum, the Management Agreement and the Services
Agreement continue in full force and effect.



 

Horizon Personal Communications, LLC, an Ohio limited liability company
(“Horizon”), became a party to the Management Agreement and the Services
Agreement by entering into Addendum XX. Effective July 1st, 2017, Horizon was
merged into SprintCom, Inc., a Kansas corporation and an existing party to the
Management Agreement and the Services Agreement.



 

Capitalized terms used and not otherwise defined in this Addendum have the
meanings ascribed to them in the Management Agreement or the Services Agreement.
Section and Exhibit references are to Sections and Exhibits of the Management
Agreement or the Services Agreement, as applicable, unless otherwise noted.

 

This Addendum is effective on the date written above (the “Effective Date”).

 

On the Effective Date, the parties agree as follows:

 

1.Amounts Payable by Manager. The last paragraph of Section 1.1 of the
Management Agreement is amended to read as follows:

 

Subject to the terms and conditions of this Agreement, including, without
limitation, Sections 1.9, 9.5 and 12.1.2, Sprint PCS has the right to unfettered
access to the Service Area Network to be constructed by Manager under this
Agreement. Except with respect to the payment obligations under Sections 1.4,
1.9.2, 1.10, 3.1.7, 3.8, 4.4, 9.3, 10.2, 10.4, 10.5, 10.6, 10.8, 10.9, 12.1.2
and Article XIII of this Agreement, Sections 2.1.1(d), 2.1.2(b), 3.2, 3.3, 3.4,
5.1.2, 3.5 and Article VI of the Services Agreement and any payments arising as
a result of any default of the parties’ obligations under this Agreement and the
Services Agreement, any payments arising from the exercise of a purchase option
by either party, the Fee Based on Billed Revenue described in Section 10.2.1 of
this Agreement, the Prepaid Management Fee described in Section 10.2.7.3 of this
Agreement, the LTE Fee described in Section 10.2.7.4 of this Agreement, the
Command Center Fee described in Section 10.2.7.5 of this Agreement and the Net
Service Fee, the Prepaid CPGA Fee, Prepaid CCPU Fees and LTE Data Core Services
Fee described in the Services Agreement, the amounts payable by Manager under
Sections 5, 15 and 24 of Addendum XVIII to the Management Agreement, the amounts
payable under Sections 7, 8 and 11 of Addendum XX, and the amounts payable under
Sections 6 and 7 of Addendum XXI will constitute the only payments between the
parties under the Management Agreement, the Services Agreement and the Trademark
License Agreements.

 



2

 

 

2.Service Area. On the Closing Date, as defined in that certain Expansion
Agreement, of even date herewith among Sprint Spectrum L.P., SprintCom, Inc. and
Manager (“Expansion Agreement”), the Service Area is hereby expanded to include
the area described in the attached Exhibit A (the “Second Expansion Area”).

 

3.Build Out Area. On the Closing Date, the current Build Out Plan Table, Build
Out Plan Description and Build Out Plan Map attached as Schedule 2.1 to the
Management Agreement are amended to include the Build Out Plan Table, Build Out
Plan Description and Build Out Plan Map described in the attached Exhibit B.
Manager will, at its sole cost and expense, update, configure and thereafter
maintain and support the Second Expansion Area as part of the Service Area
Network (including enabling and providing the use of 2.5 GHz spectrum technology
and services) in accordance with (a) the attached Build Out Plan Table, Build
Out Plan Description and Build Out Plan Map, (b) all Program Requirements
adopted by Sprint PCS, and (c) all applicable federal and local laws and
regulations (the “Second Expansion Update”). Manager will use its best efforts
to complete the Second Expansion Update by 12/31/2020 or sooner if required due
to license requirements (the “Second Target Completion Date”), it being
understood that matters that are not within the reasonable control of Manager,
including, without limitation, availability of equipment and determinations of
governmental authorities with respect to zoning and land use, but excluding
financial inability, may affect Manager’s ability to complete the build out of
the Expansion Area by the Target Completion Date. If Manager fails to complete
the build out of the Second Expansion Area by the Target Completion Date, it
will continue to use best efforts to achieve completion as soon as practicable
thereafter. Manager’s build out obligations in the Second Expansion Area are in
addition to Manager’s build out obligations described in Addendum XVIII and
Addendum XX.

 

4.Spectrum. On the Closing Date, Sprint PCS will make available to Manager in
the Second Expansion Area the wireless spectrum in the Second Expansion Area
that is licensed to Sprint PCS or a Related Party of Sprint PCS, subject to any
applicable regulatory approvals or licensee consent. The Exhibit D associated
with Section 2.3(a) of the Management Agreement pursuant to Section 5 of
Addendum XX is hereby deleted in its entirety and replaced with the attached
Exhibit D.

 

5.Waiver. The build out obligations set forth in Section 3 of this Addendum
supersede any contrary provisions in the Management Agreement and, to the extent
applicable, Manager hereby specifically waives any rights under Sections 2.5 and
9.3 of the Management Agreement to decline to implement changes to Program
Requirements associated with the build out obligations described in Section 3 of
this Addendum. It is understood and agreed that although the provisions of
Section 2.5 and 9.3 of the Management Agreement are waived with respect to the
build out obligations set forth in Section 3 of this Addendum, other changes to
Program Requirements not relating to such build out obligations will be subject
to Section 2.5 and 9.3 of the Management Agreement, to the extent applicable.

 



3

 

 

6.Management and Service Fees. As of the Closing Date, the fees and credits
relating to existing and future Sprint PCS Customers in the Second Expansion
Area will be settled in accordance with the Management Agreement (including
specifically Section 10 of the Management Agreement) and Manager will pay Sprint
Spectrum L.P. for services in accordance with the Services Agreement (including
specifically Section 3 of the Services Agreement). Sprint PCS and Manager agree
that any Fee Based on Billed Revenue and Prepaid Management Fee attributable to
the Second Expansion Area will be included in the “Sprint Monthly Retainage
Amount” (as defined in Section 2.1 of the Master Agreement), though Sprint PCS
specifically reserves the right to exclude any Fee Based on Billed Revenue and
Prepaid Management Fee attributable to any future expansions (if any) of the
Service Area from the Sprint Monthly Retainage Amount.

 

7.LTE Date Core Services Fee. Manager is required to pay a LTE Data Core
Services Fee for existing Sprint PCS Subscribers with a Manager LTE Device in
the Expansion Area on the Closing Date and for Sprint PCS Subscribers with a
Manager LTE Device added in the Second Expansion Area after the Closing Date.
Payment of the LTE Data Core Services Fee for the Sprint PCS Subscribers with a
Manager LTE Device described in the preceding sentence will be made as part of
the annual reconciliation of the LTE Data Core Services Fee.

 

8.Miscellaneous Acknowledgements. The Monthly Inter-Service Area Payment for the
initial three year period ending on December 31, 2018 is not changed by the
addition of the Second Expansion Area to the Service Area.

 

9.Competing Transaction. The fourth paragraph of Section 2.3(d)(ii) of the
Management Agreement (which commences with a sentence providing “If Sprint PCS
and Manager have not negotiated a mutually acceptable addendum within such 90
day period…”) is hereby deleted and replaced with the following:

 

If Sprint PCS and Manager have not negotiated a mutually acceptable addendum
within such 90 day period, then for a period of 60 days thereafter, Sprint PCS
has and may elect to exercise an option to purchase the Operating Assets on the
same terms and conditions and utilizing the same process and schedule available
to Sprint PCS under Section 11.6.1 of the Agreement upon an Event of Termination
by providing written notice to Manager; provided that the amount paid to Manager
for the Operating Assets shall be 90% of the Entire Business Value; unless the
Competing Transaction occurs (A) within five years following the Effective Date
of Addendum XX, with respect to the Expansion Area, or (B) within five years
following the Effective Date of Addendum XXI, with respect to the Second
Expansion Area, in which case Manager will create a pro forma income statement
for the Expansion Area and/or the Second Expansion area, as applicable, for the
calendar year in which the option to purchase the Operating Assets occurs based
on actual revenue and expenses relating to the Expansion Area and/or the Second
Expansion Area, respectively (or if the amount of actual revenue and expenses
cannot be determined, estimated revenues and expenses based on Manager’s
averages) to determine the pro forma EBITDA for the Expansion Area (the
“Expansion Area EBITDA”) and/or the Second Expansion Area (the “Second Expansion
Area EBITDA), as the case may be, for that calendar year. If 90% multiplied by
the product of the Expansion Area EBITDA and/or the Second Expansion Area
EBITDA, as the case may be, and the average of the multiples used by the three
appraisers that value the Enterprise Business Value (such product, the “EBITDA
Value”) is less than the net book value of the Operating Assets in the Expansion
Area or the Second Expansion Area (determined in a manner consistent with that
used by Manager in preparing its financial statements), as the case may be, then
Manager will receive Manager’s net book value of the Operating Assets in the
Expansion Area and/or the Second Expansion Area, plus 90% of the Entire Business
Value excluding the Expansion Area and the Second Expansion Area. For avoidance
of doubt, if 90% of the EBITDA Value is equal to or greater than the net book
value of the Operating Assets in the Expansion Area and the Second Expansion
Area, Manager will receive 90% of the Entire Business Value.

 





4

 

 

General Provisions

 

10.Manager and Sprint PCS’ Representations. Manager and Sprint PCS each
represents and warrants that its respective execution, delivery and performance
of its obligations described in this Addendum have been duly authorized by
proper action of its governing body and do not and will not violate any material
agreements to which it is a party. Each of Manager and Sprint PCS also
represents and warrants that there are no legal or other claims, actions,
counterclaims, proceedings or suits, at law or in arbitration or equity, pending
or, to its knowledge, threatened against it, its Related Parties, officers or
directors that question or may affect the validity of this Addendum, the
execution and performance of the transactions contemplated by this Addendum or
that party’s right or obligation to consummate the transactions contemplated by
this Addendum.

 

11.Reaffirmation of Sprint Agreements. Each of the undersigned reaffirms in
their entirety, together with their respective rights and obligations
thereunder, the Management Agreement, the Services Agreement, the Trademark and
Service Mark License Agreements, and the Schedule of Definitions (as defined in
the Management Agreement).

 

12.Counterparts. This Addendum may be executed in two or more counterparts, each
of which shall constitute an original but all of which when taken together shall
constitute but one agreement.

 

 

 

 

 

 




5

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Addendum to be executed
as of the date first above written.

 

 



    SHENANDOAH PERSONAL
COMMUNICATIONS, LLC           By:        Name:  Christopher E. French     Title:
President and CEO           SPRINT SPECTRUM L.P.           By:        Name: 
Kevin Crull     Title: Chief Strategy Officer           SPRINT COMMUNICATIONS
COMPANY, L.P.           By:        Name:  Kevin Crull     Title: Chief Strategy
Officer           SPRINTCOM, INC.           By:       Name:  Kevin Crull    
Title: Chief Strategy Officer

 

 



 

6

 



 

Exhibit A

Addendum XXI Second Expansion Area

 

Complete BTA BTA BTA Name State Counties           No 156 Fredericksburg, VA VA
Spotsylvania (Brokenburg Rate Center Only) No 229 Kingsport, TN-Johnson City,
TN- Bristol, TN-VA VA Lee   Wise Norton City Dickenson   Russell     No 252
Lexington, KY KY         Menifee Morgan Powell Wolfe Magoffin Estill Lee
Breathitt Jackson Owsley Leslie Perry Knott Yes 240 Lancaster, PA PA Lancaster
Yes 259 Logan, WV WV Logan Yes 295 Middlesboro – Harlan, KY KY Letcher KY Harlan
   

 



7

 



 

Complete BTA BTA BTA Name State Counties No 374 Richmond – Petersburg, VA VA
Louisa Goochland (Fife and Goochland Rate Centers Only) Cumberland Powhatan
Amelia Prince Edward Nottoway Charlotte Lunenburg Brunswick (Kenbridge Rate
Center Only) Mecklenburg (Chase City, Boydton, Eppes Fork and Clarksville Rate
Centers Only) No 461 Washington, DC** VA Rappahannock VA Culpeper Yes 474
Williamson, WV – Pikeville, KY KY Johnson KY Martin KY Floyd KY Pike WV Mingo

 

**Addendum XXI adds two Virginia counties in BTA 461 to the Service Area.
Jefferson County, WV, which is also part of BTA 461, was part of the original
Service Area.

 

 


8

 

 

Exhibit B

Build-out Plan Table

 

Table 1: Integration of Expansion Area: Manager will maintain the coverage area
of the 109 Sprint sites in the Second Expansion Area as identified in Exhibit A,
which includes upgrading 39 existing Sprint sites. Manager will add 120 new
coverage sites. Coverage shall be maintained as it exists and upgraded to
support the 1900 MHz and 800 MHz spectrum ranges as detailed in the Build Out
Plan Description, Table and Map.

 

Service Area Integration Plan Complete BTA BTA BTA Name State Partial BTA County
Sprint Sites to Maintain Sprint Sites to Upgrade New Shentel Sites to Build    
            No 156 Fredericksburg, VA VA   1 0 2 No 229 Kingsport, TN-Johnson
City, TN- Bristol, TN-VA VA, TN   0 0 20 No 252 Lexington, KY KY   0 0 0 Yes 240
Lancaster, PA PA   26 27 25 Yes 259 Logan, WV WV   0 1 7 Yes 295 Middlesboro –
Harlan, KY KY   0 0 0 No 374 Richmond – Petersburg, VA VA   30 4 53 No 461
Washington, DC** VA   11 3 10 Yes 474 Williamson, WV – Pikeville, KY KY, WV   0
4 3   75 Charlottesville, VA^ VA   1 0 0   479 Winchester, VA^ VA   1 0 0      
    70 39 120

 

**Addendum XXI adds two Virginia counties in BTA 461 to the Service Area.
Jefferson County, WV, which is also part of BTA 461, was part of the original
Service Area.

^ Existing Shentel BTAs that contain Sprint sites to be transitioned to Shentel

 



 

9

 



 

Exhibit B

Build-Out Plan Description

Integration Description

 



Integration will include Manager providing coverage and service in the former
Sprint network service area. Coverage is to be maintained as it exists and
propagates on the 1900 MHz, 800 MHz and 2.5 GHz spectrum ranges as detailed in
Exhibit B Build Plan Table. Coverage area is to be integrated, operated and
maintained in each BTA as follows:



 

BTA 156-Fredericksburg: Maintain coverage and service of 1 existing Sprint site
and add 2 new cell sites equipped with 1900MHz and 800MHz LTE.

BTA 229-Kingsport – Johnson City - Bristol: Add 20 new cell sites equipped with
1900MHz and 800MHz LTE.

 

BTA 240 – Lancaster: Maintain coverage and service of 26 existing Sprint sites;
upgrade 21 Sprint sites to support 1900MHz and 800MHz LTE; upgrade 6 Sprint
sites to support 1900MHz, 800MHz, and 2.5GHz LTE; add 19 new cell sites equipped
with 1900MHz and 800MHz LTE; and add 6 new cell sites equipped with 1900MHz,
800MHz, and 2.5GHz LTE.

 

BTA 242 – Lexington: No existing or planned sites.

 

BTA 259-Logan: Upgrade 1 existing Sprint site to support 1900MHz and 800MHz LTE
and add 7 new cell sites equipped with 1900MHz, 800MHz LTE.

BTA 295-Middlesboro-Harlan: No existing or planned sites.

 

BTA 374: Richmond – Petersburg: Maintain coverage and service of 31 existing
Sprint sites; upgrade 2 Sprint sites to support 1900MHz and 800MHz LTE; upgrade
1 Sprint sites to support 1900MHz, 800MHz, and 2.5GHz LTE; add 52 new cell sites
equipped with 1900MHz and 800MHz LTE; and add 1 new cell site equipped with
800MHz, 1900MHz, and 2.5GHz LTE.

 

BTA 461: Washington: Maintain coverage and service of 11 existing Sprint sites;
upgrade 1 Sprint site to support 1900MHz and 800MHz LTE; upgrade 2 Sprint sites
to support 1900MHz, 800MHz, and 2.5GHz LTE; add 9 new cell sites equipped with
1900MHz and 800MHz LTE; and add 1 new cell site equipped with 1900MHz, 800MHz,
and 2.5GHz LTE.

 

BTA 474: Williamson – Pikeville: Upgrade 4 Sprint sites to support 1900MHz and
800MHz LTE and add 3 new cell sites equipped with 1900MHz and 800MHz LTE.

 

BTA 75: Charlottesville: Maintain coverage and service of 1 existing Sprint
site.

 

BTA 479: Winchester: Maintain coverage and service of 1 existing Sprint site.

 



10

 

 

Exhibit B

Build-out Plan Map

 

 

Build-out plan for BTA’s 156, 374, 461, 75, and 479:

[exh101_1.jpg] 

 



 



11

 

 



Build-out plan for BTA 240:

[exh101_2.jpg] 

 



 



12

 



 

Build-out plan for BTA’s 229, 252, 259, 295, and 474:

[exh101_3.jpg] 



 



13

 

 



Exhibit D

 

This table of call signs includes, in some instances, call signs that cover
areas both inside and outside Manager Service Area. Manager’s right to use the
spectrum and its exclusive rights is limited to the geography of the Service
Area.

 

Operating Frequencies Legacy Sprint Call Signs Former NTELOS Call Signs Addendum
XX Expansion Area Addendum XXI Second Expansion Area 1850-1910 MHz
1930-1990 MHz KNLF200, KNLF219, KNLF241, KNLH475,
KNLH479, KNLH489, KNLH508, KNLH537,
KNLH562, KNLH567, KNLH592, KNLH605,
WQUI695, WQUI696 WPTT276, WPTT278, POH982, WPOH986, KNLF386, WPOJ709, WPOJ711,
WPOJ712, WQFJ484, KNLG241, KNLG675, KNLG677,
KNLH719, KNLG679, KNLG680, KNLG682, NLF387 KNLH585, KNLH586, KNLH588, KNLH589,
WPOJ713, WPOJ710, KNLG674

WQDU989, KNLH574, KNLH614, KNLH549, KNLH615, KNLH560

 

1910-1915 MHz
1990-1995 MHz WQKS983, WQKS985, WQKS987, WQKS989, WQKS990, WQKS991, WQKS993,
WQKT263, WQKT264, WQKV541 N/A WQKT265,  WQKT267

WQKS986

 

817-824 MHz
862-869 MHz WPLM570, WPLM576, WPLM582, WPLM588, WPLM591, WPLM594, WPLM597,
WPLM681, WPLM684, WPLM699, WPOI283, WPOI322, WPOI325, WPOI328, WPOI378, WPOI413,
WPQS982, WPQT203, WPQT206, WPVQ580,
WPVV599, WQHV921, WQHX606, WQHX885, WPLM571, WPLM577, WPLM583, WPLM589, WPLM592,
WPLM595, WPLM598, WPLM682, WPLM685, WPLM700, WPOI284, WPOI323, WPOI326, WPOI329,
WPOI379, WPOI414, WPQS983, WPQT204, WPQT235, WPVQ581, WPVV600 N/A WPLM693,
WPLM694, WPQT236, WPQT237

WPOI319, WPOI320, WPLM588, WQHX606, WQHX885

 

2496-2690 MHz B012, B073, B181, B197, B240, B266, B461, KZC22, WFY738, WGW371,
WHR477, WHR649, WHR650, WHR651, WHR683, WHR697, WHR727, WHR795, WHR807, WHR972,
WHT629, WHT630, WLK242, WLW697, WLX401, WLX647, WLX728, WLX789, WMH597, WMH600,
WMH661, WMI366, WMI413, WMY398, WMY489, WNC205, WNC206, WNC207, WNC585,
WNC586, WNC645, WNC649, WNC651, WNC654, WNC708, WNC929, WNC936, WNC983, WNC984,
WND475, WND478,
WND561, WND563, WND588, WND591, WND608, WND609, WND611, WNTH507, WNTH926,
WNTI796, WNTJ765, WNTJ808, WQCP507, WQCQ267, WQLW478, WQLW488, WQLW505, WLX884,
WLX888 B075, B376, B430, B479,
WLW840, WMH388, WMI916,
WMX327, WMX331, WMX366,
WNTH817, WNTH887,
WNTH948, WNTU756,
WQCK987 B100, B342, B359, WNC975, WNC976

B232, B295, B346, WHG238, WHR527, WHR816, WHR817, WLX571, WLX647, WLX848,
WLX906, WLX914, WNC486, WNC489, WNC491, WNC572, WNC638, WNC648, WNC686, WND303,
WND304, WND305, WND307

 

 

 

15



 

